                          UNITED STATES
           Case 2:21-cv-00934-EFB       DISTRICT
                                   Document 6 FiledCOURT
                                                    03/29/21 Page 1 of 1
                         CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

Case No.     2:21-cv-01747-GW (SHK)                               Date: March 29, 2021

Title: Michael Diaz v. The People of the State of California



Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge


              D. Castellanos                                       Not Reported
               Deputy Clerk                                        Court Reporter


    Attorney(s) Present for Plaintiff(s):               Attorney(s) Present for Defendant(s):
               None Present                                        None Present


Proceedings (IN CHAMBERS):


       On March 19, 2021, Petitioner filed his “Request to Proceed In Forma
Pauperis with Declaration in Support” along with his inmate statement report and
certification of trust account. The Court has reviewed Petitioner’s “Certificate of
Funds in Prisoner’s Account” and notes that Petitioner has an average monthly
balance of $27.29; thus, Petitioner appears able to pay the $5.00 filing fee.

      Therefore, Petitioner is ORDERED to pay the $5.00 filing fee on or before
April 29, 2021. If he fails to do so, this action will be subject to involuntary
dismissal for failure to comply with a Court order. See Fed. R. Civ. P. 41(b)


IT IS SO ORDERED




  Page 1                            CIVIL MINUTES—GENERAL           Initials of Deputy Clerk: DC
